El Juez Asociado Señor Snyder
emitió la opinión del tribunal;
Se trata de nna petición de mandamus radicada ante la Corte de Distrito de Mayagüez, para obligar a la Asociación de Maestros a pagar a las peticionarias parte de la cuota mor-tuoria de nn -miembro fallecido. Los hechos alegados están expuestos detalladamente en el caso de Asociación de Maestros de Puerto Rico v. Corte, 66 D.P.R. 705. La Asociación querellada radicó su contestación, y el mismo día radicó tam-*965bien nna moción para qne se trasladara el caso a la Corte de Distrito de San Juan por el fundamento de qne en esta úl-tima ciudad estaban situados el domicilio y la oficina central de la Asociación. La moción decía que los otros recurridos, Carmen Luisa y Pedro Gumbe Kuiz, representados también por el abogado de la Asociación, estaban conformes con el traslado del caso. Las peticionarias solicitaron se retuviera el caso en la Corte de Distrito de Mayagüez. por la conve-niencia de los testigos y los fines de la justicia, a tenor con el artículo 83(4) del Código de Enjuiciamiento Civil. Las peti-cionarias radicaron un affidavit de méritos exponiendo el tes-timonio de los testigos que pensaba utilizar. La corte de distrito declaró sin lugar la moción de traslado, y la Asocia-ción apela de dicha, resolución.
La corte inferior descansó en el caso de Piereschi v. Comisionado de Agricultura, 62 D.P.R. 114. En dicho caso resol-vimos que contestada la demanda, la corte de distrito, al resolver una moción de traslado, puede tomar en cuenta la con-veniencia de los testigos. Pero dicho caso nó es aplicable al presente, ya que las alegaciones demuestran que aquí no hay controversia en cuanto a los hechos. La solicitud y la contes-tación revelan que la única' disputa entre las partes gira en torno a una cuestión de derecho; es decir, quién tiene derecho a la cuota mortuoria. En un caso donde se trata únicamente de una cuestión de. derecho, la conveniencia de los testigos no desempeña papel aguno. En su consecuencia, la corte de distrito cometió error al declarar sin lugar la moción de tras-lado.

La resolución de la corte de distrito será revocada y se devolverá el caso con instrucciones de que se traslade a la Corte de Distrito de San Juan.